John C. Garde

Partner

T. 973-639-2032

F. 973-297-3876
jgarde@mccarter.com

|V|cCarter & Eng|ish, LLP

Four Gateway Center
100 Mu|berry Street
Newark, NJ 07102-4056
T. 973.622.4444

F. 973.624.7070
www.mccarter.com

BOSTON

HARTFORD

STAMFORD

NEW YORK

NEWARK

EAST BRUNSW|CK

PH|LADELPH|A

W|LM|NGTON

WASH|NGTON, DC

MCCARTER
&ENGL|SH

A`l'l'ORNEYS AT LAW

May l,2019

VIA ECF

Honorable Kathryn C. Ferguson, Chief Judge
United States Bankruptcy Court

District of New Jersey

402 East State Street, Courtroom #2

Trenton, New Jersey 08608

Re: See Attached List of Cases
Dear Judge Ferguson:

l Write on behalf of behalf of Johnson & Johnson and Johnson & Johnson
Consumer, Inc. (collectively “J&J”), and in the interest of promptly apprising the
Court of pertinent developments, J&J respectfully submits a copy of an order entered
on April 30, 2019 in the United States District Court of the Southern District of New
York by Chief Judge Colleen McMahon.

In short, Judge McMahon ordered that all of the State Court Talc Actions that
had been removed to the Southern District of New York (as Well as any additional
State Court Talc Actions that may be removed in the future) be stayed for all purposes
until further order of the Court. The Court specifically noted that “there Will
undoubtedly be additional litigation in the United States District and Bankruptcy
Courts in DelaWare concerning Johnson & Johnson’s allegation that these cases are
‘related to’ the lmerys Bankruptcy.” The Court also noted the presence of the Multi-
District Litigation pending in the United States District Court for the District of New
Jersey, to Which the removed State Court Talc Actions may be related and may be the
subject of conditional transfer orders. Accordingly, the Court held that it Was “in the
interest of justice” for the Court to await rulings from the District of DelaWare and/or
the Multi-District Panel before undertaking any substantive Work in connection With
the removed State Court Talc Actions.

J&J Would respecth,llly request that this Court adopt the same approach as the
Southern District of New York.

  

Enclosure
cc: All Counsel of Record (vic -

. . for Electronic Mail)

ME1 30321362v.1

Case l: 19- cv- -03530- JGK Document 4 Filed 04/30_f_19 Page l of 4

1 \ _____________ , _"_"

'lts;):snr~v ““`“" ll
!DocuMENT

UNITED sTATEs DISTRicT coURT ..L ':CTRo irc ~ ' ~ l
soUTHERN DISTRICT oF NEW YORK § ;;.y~ . 1 " by xi iLE n li
l j .

 

1`.§¢` l:il{ID:

 

 

l9-cv-03531(KPF)
19-cv-03533(VSB)
l9-cv-03536(LGS)
l9-cv-03546(LTS)
l9-cv-03534(UA)
l 9-cv-35 5 6(UA)
l9~cv-3599(UA)
19-cv-3648(UA)
In re: VARIOUS REMOVED STATE COURT ACTIONS l9-cv-3663(UA)
AGAINST, INTER ALIA, JOHNSON & JOHNSON 19-cv-3665(UA)
(STATE COURT TALC ACTIONS) 19-cv-3666(UA)
l9-cv-3667(UA)
l9-cv-3674(UA)
l9-cv- 3681(UA)
l9-cv-3687(UA)
l9-cv-3 691 (UA)
l9-cv-3701(UA)
19-cv-3 703(UA)
19-cv-3 71 O(UA)

 

ORDER

McMahon, C.J.:

WHEREAS the State Court Talc Actions listed on Exhibit A to this Sta.nding Order have
ben removed to this court by defendant Johnson & Johnson on the ground that they are “related
to” the bankruptcy of Imerys Talc America, Inc., Imerys Talc Vermont, Inc., and Imerys Talc
Canada, Inc., which is presently pending in the United States Bankruptcy Court for the District
of DelaWare, see, In re: Imerys Talc America, Inc., et al., Case No. l9-10289-LSS; and

WHEREAS additional State Court Talc Actions may from time to time be removed to
this court by Defendant Johnson & Johnson on the same ground; and

WHEREAS Johnson & Johnson has petitioned the United States District Court for the
District of DelaWare for a ruling, pursuant to 28 U.S.C. § 157(b)(5), on where all such State
Court Talc Actions shall be tried; and

 

Case l:lQ-cv-03530-JGK Document 4 Filed 04/30/19 Page 2 of 4

WHEREAS there will undoubtedly be additional litigation in the United States District
and Bankruptcy Courts in DelaWare concerning Johnson & Johnson’s allegation that these cases
are “related to” the Imerys Bankruptcy; and

WHEREAS there is also presently pending, in the United States District Court for the
District of New Jersey, a Multi-District Litigation styled: ln re Johnson & Johnson Talcum
Powder Products Marketz'ng, Sales Practices and Products Liability Litz`gation, 220 F. Supp.3d
1356 (JPML 2016) (consolidating cases for pretrial), to which these removed State Court Talc
Actions may well be related and which may be the subject of conditional transfer orders; and

WHEREAS it is in the interest of justice for this court to await rulings from the District
of DelaWare and/or from the Multi-District Panel prior to undertaking any substantive work in
connection with any of these removed State Court Talc Actions; and

WHEREAS, the judges to whom removed State Court Talc Actions have already been
assigned have been polled and have consented to the entry of this order in each of their
respective actions;

IT IS THEREFORE ORDERED as follows:

1. All actions listed on Exhibit A to this Standing Order are hereby stayed for all
purposes until further order of this court; and

2. All such actions that are not presently assigned to judges in this district
(designated UA on Exhibit A) shall remain unassigned while this stay remains in effect; and

3. Counsel for Johnson & Johnson shall promptly notify the Clerk of the Court if
and when any additional State Court Talc Actions are removed to this court while the stay
ordered in decretal paragraph 1 remains in effects, and upon such notification, any such action
shall automatically become subject to that stay, and shall not be assigned to a judge in this
district; and

4. Counsel for Johnson & Johnson shall promptly notify the Chief Judge and the
Clerk of Court of any rulings made by the United States District Court for the District of
DelaWare and/or the J udicial Panel on Multi-District Litigation that would affect the course of
proceedings in any of the removed State Court Talc Actions; and

5. Upon the expiration of the stay ordered in decretal paragraph l, if any of the
removed State Court Talc Actions remains pending in_this district, the Court’s Assignment
Committee shall consult with the judges already assigned to these matters to determine whether
there is reason to consolidate them for some, all or no purposes.

 

Case 1:19-cv-03530-JGK Document 4 Filed 04/30/19 Page 3 of 4

Dated: April 30, 2019

 

F 0 E ASSI?EN)d/C?AMITTEE
"/ l Chief Judge _

BY ECF TO ALL COUNSEL OF RECORD IN THIS COURT

 

Case 1:19-cv-03530-JGK Document 4 Filed 04/30/19 Page 4 of 4

Exhibit A

l9-cv-03530(LGS) Clark et al v. Johnson & Johnson et al;
l9-cv-03531(KPF) Davies v. Johnson & Johnson et al;
l9-cv-03533(VSB) English et al v. Johnson & Johnson et al;
l9-cv-03536(LGS) Foster et al v. Johnson & Johnson et al;
l9-cv-03546(LTS) Rea et al v. Johnson & Johnson et al;

l9-cv-03534(UA)(formerly PGG) Falstein v. Johnson & Johnson et al;
l9-cv-3556(UA) Germain et al v. Johnson & Johnson et al;
l9-cv-3599(UA) Holleman v. Johnson & Johnson et a|;
l9-cv-3648(UA) Milan-Leal v. Johnson & Johnson et al;
l9-cv-3663(UA) McCarthy v. Johnson & Johnson et al;
l9-cv~3665(UA) Miller v. Johnson & Johnson et al;
l9-cv-3666(UA) Neimeyer v. Johnson & Johnson et al;
l9-cv-3667(UA) Minassian et al. v. Johnson & Johnson et al;
l9-cv-3674(UA) Novack v. Johnson & Johnson et al;
l9-cv-3681(UA) Pujols et al v. Johnson & Johnson eta|;
l9-cv-3687(UA) Suarez v. Johnson & Johnson et al;
l9~cv-3691(UA) Rothlein et al v. Johnson & Johnson et al;
l9-cv-370l(UA) Shanahan v. Johnson & Johnson et al;
l9-cv-3703(UA) Monko v. Johnson & Johnson et al;
l9-cv-37lO(UA) Coven v. Johnson & Johnson et al.

 

Cases Removed to the United States Bankruptcy Court
for the District of New Jersey by

Johnson & Johnson and Johnson & Johnson Consumer |nc. as of April 30, 2019

 

 

C_ase- Cap_i:`i'on -§aulrruptc__y.-i-\Gas'e
_Hoi.-__ _ _
Barden, Douglas and Roslyn vs. Brenntag North America, Inc., et al. 19-01186

 

Ethe_ridge, Dav_id Charles and Darlene Pastore vs. Brenntag North America, Inc., et
al.

19-01189

 

 

 

 

 

 

 

McNeill-George, D'Angela M. vs. Brenntag North America, et al. 19-01190
Ronning, William and Elizabeth vs. Brenntag North America, et al. 19-01 191
Verinia Clark and William Clark, Jr. vs. Cyprus Amax Minerals Company, et al. 19-01202
Zachary Garris vs. Johnson & Johnson Co., et al. 19-01204
Charles D. Nezat Jr. and Kelsey L. Nezat vs. Brenntag North America, et al. 19-01222
Kelley, Kayla vs. Brenntag North America, Inc., et al. 19-01223
Helen Catt and Donald Catt vs. Brenntag North America, Inc. (sued individually 19-01224

and as successor-in-interest to Mineral Pigment Solutions, Inc. and as successor-in-
interest to Whittaker Clark & Daniels, Inc.), et al.

 

 

 

 

Cases Removed to the United States Bankruptcy Court
for the District of New Jersey by
Johnson & Johnson and .|ohnson & Johnson Consumer |nc. as of April 30, 2019

 

   

 
 

 

 

rthAmerica,lnc., et al.

Ma__ MarieBond and lack vs. Brenntag No

19-02512

  

 

Bonnie Drake, as Administrator Ad Litem and Administrator as Prosequendum for
the Estate of Debra Lamberti, Deceased, vs. Johnson & Johnson, et al.

19-01226

 

Sophia Vidalier vs. Cyprus Amax Minerals Company, et al.

19-01227

 

Esses, Justin and Stephanie Battaglia-Esses vs. Brenntag North America, Inc., et al.

19-01228

 

 

 

 

 

 

Kayme A. Clark and Duston W. Clark vs. Cyprus Amax Minerals Company, et al. 19-01229
Rosalia Gagliardi and Enrico Gagliardi vs. Johnson & Johnson, et al. 19-01230
Kayla Martinez vs. Avon Products, Inc., et al. 19-01231
Ann Ripley and Philip Ripley vs. Johnson & Johnson, et al. 19-01232
Sherry Luke vs. Johnson & Johnson Consumer Companies, Inc., et al. 19-01233

 

 

 

 

Cases Removed to the United States Bankruptcy Court
for the District of New Jersey by
johnson & Johnson and johnson & Johnson Consumer lnc. as of April 30, 2019

     

aKhleen Sul and Philip Saul vs. Brenntag North Amerca, al. 9-01234

 

Fletcher, Mary and Laura Miner, individually and as Co Executors and 19-01235
CoExecutors ad Prosequendum of the Estate of Gail Welch, deceased. vs. Brenntag
North America, lnc., et al.

 

 

 

 

